ICJ_055_FisheriesJurisdiction_GBR_ISL_1974-07-25_JUD_01_ME_06_FR.txt. 72

OPINION INDIVIDUELLE DE M. DE CASTRO

J'ai voté avec la majorité, mais je ne crois pas pouvoir souscrire en tout
aux motifs de l'arrêt. C’est pour cela que, faisant usage du droit que me
confère le Statut, je me permets d'exprimer en détail les raisons de mon
vote.

[. LES TEXTES A INTERPRÉTER
1. L'accord de 1961

L’échange de notes du I! mars 1961 est à la base de l'affaire. La clause
compromissoire qui s’y trouve est la source de la compétence de la Cour
(arrêt du 2 février 1973). Il faut interpréter son contenu pour connaître
l'intention des parties à l’accord, première donnée dont la Cour doive
tenir compte.

L’échange de notes est intervenu à un moment où l’évolution du droit
de la mer connaissait une crise. C’est dans ce climat, qu'après l’avoir
examiné, on doit l’interpréter 1.

Le 5 avril 1948, l’Althing adopte la «loi relative à la conservation scien-
tifique des pêcheries au-dessus du plateau continental », et par décret du
30 juin 1958 la zone de pêche islandaise est étendue jusqu’à une distance
de 12 milles. Le Royaume-Uni conteste la validité de cette mesure. Il
s'ensuit des incidents graves et de longues négociations. Pendant ce
temps interviennent la résolution de l’Althing du 5 mai 1959 et la tenue de
la Conférence des Nations Unies sur le droit de la mer en 1960. Enfin, à la
suite de conversations à Londres et à Reykjavik, le différend est réglé par
l'échange de notes du 11 mars 1961.

Le Gouvernement britannique accepte la déclaration unilatérale de
l'Islande de 1958, en disant qu'il «n’élévera plus d’objections contre
la zone de pêche s'étendant autour de l'Islande sur une largeur de
12 miles ».

L'agrément du Royaume-Uni est expliqué dans la lettre de l’ambas-
sadeur de Sa Majesté britannique au ministre des Affaires étrangères
d'Islande par le fait «que la nation islandaise est exceptionnellement
tributaire de ses pêcheries côtières pour sa subsistance et son développe-

1 Sur la relation entre les exigences islandaises et l’évolution du droit de la mer, voir
la section UI.

73
73 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

ment économique». Ainsi est reconnu l'intérêt spécial de l'Islande à
l'égard des pêcheries de sa zône côtière |.

Le Royaume-Uni accepte l'étendue de 12 milles, mais en raison de l’in-
térêt spécial de l'Islande dans la mer adjacente. L'Islande de son côté
tient pour provisoire cette zone de 12 milles, et ne l’accepte pas comme
maximale et définitive.

Le Gouvernement britannique se résout à ce que soit insérée dans le
texte de l'accord la réserve suivante:

«Le Gouvernement islandais continuera de s’employer a mettre
en œuvre la résolution de l’Althing en date du 5 mai 1959 rela-
tive à l'élargissement de la juridiction sur les pêcheries autour de
l'Islande. »

Le Gouvernement islandais s’est réservé ainsi la faculté d’élargir à son
gré sa juridiction sur les pêcheries, à certaines conditions ou, pour mieux
dire, avec certaines limitations. Il s'agit de celles qui sont énoncées dans le
texte de l'accord, et qui consistent à notifier six mois à l’avance toute
mesure en ce sens, et, au cas possible où surgirait un différend en la ma-
tière, à porter la question devant la Cour, à la demande de l’une ou de
l’autre partie; il s’agit aussi de la limitation implicite que l’élargissement
doit avoir pour objet de mettre en œuvre la résolution de l’Althing du
5 mai 1959.

Dans cette résolution de l’Aïthing il est dit:

«qu'il convient 2 de s’efforcer d'obtenir la reconnaissance [des] droits
[de l'Islande] sur l’ensemble du plateau continental, conformément
à la loi de 1948 relative à la conservation scientifique des pêcheries
au-dessus du plateau continental ».

La loi de 1948 permet ainsi de déterminer la vraie portée de la réserve
islandaise dans les notes de 1961. Son titre et son but coïncident. Elle
vise directement à l’établissement de «zones de conservation » dans les
limites du plateau continental islandais; mais suivant une orientation
progressiste déjà fortement marquée à l'époque, elle dispose que, dans
lesdites zones, «les pêcheries seront intégralement réglementées et con-
trôlées par l'Islande » (art. premier).

L’exposé des motifs de la loi fait mention de l’intérêt spécial de l’Es-
lande.

«On sait que l'économie de l'Islande repose presque uniquement
sur la pêche au voisinage de ses côtes. C'est la raison pour laquelle le
peuple islandais se préoccupe aussi vivement de l’appauvrissement
progressif des lieux de pêche. »

Il fait état aussi des nouvelles tendances du droit de la mer, du fait en

1 Intérêt spécial de PIslande qui est reconnu par la Cour dans l’ordonnance du
17 août 1972 (C.J. Recueil 1972, p. 16 et 17) et dans l'arrêt du 2 février 1973 (C.LJ.
Recueil 1973, p. 20).

2 Dans la traduction du texte islandais en anglais on dit: «should be obtained».

74
74 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

particulier que les Etats qui pratiquent principalement la pêche au voi-
sinage des côtes nationales reconnaissent de plus en plus à l'Etat riverain
le droit d’assurer la protection des lieux de pêche, compte tenu des résul-
tats de la recherche scientifique. Les «observations relatives à l’article
premier » donnent une explication de cet article en disant qu’il prévoit

«la délimitation des eaux à l’intérieur desquelles les mesures de
protection et d’interdiction de pêche doivent être appliquées, c’est-
à-dire des eaux dont on estime qu’elles ne s'étendent pas au-delà du
plateau continental; d’autre part, l'adoption de mesures de protec-
tion et d’interdiction de la pêche à l’intérieur de ces eaux ».

En ce qui concerne la question de la souveraineté des Etats sur les lieux
de pêche au voisinage de leurs côtes, l’exposé des motifs n’est pas catégo-
rique. Il fait observation suivante:

«Toutefois il semblerait plus naturel de suivre l'exemple des Etats
qui ont déterminé les limites de leurs zones de pêche d’après les
courbes de niveau du plateau continental bordant leurs côtes. Le
plateau continental de I’lslande a des contours nettement marqués,
si bien qu'il est naturel de les prendre pour base pour l'établissement
de la limite des zones de protection. Telle est la raison pour laquelle
cette solution a été adoptée dans le présent projet de loi. »

Selon l’article 2 de la loi:

«Les règlements pris en vertu de l’article premier de la présente
loi ne seront mis en application que dans la mesure compatible avec
les accords avec d’autres pays auxquels l'Islande est ou pourrait
devenir partie. »

On peut observer dans ces textes le reflet modéré du mouvement dit
progressiste, déclenché par les déclarations du président Truman et qui
s’est manifesté dans les tendances au renouveau du droit de la mer en
matière de pêcheries, qui résultent des législations et de la doctrine des
pays latino-américains.

Il me semble que, selon la teneur de la loi de 1948 et des explications
données dans son exposé des motifs, la réserve islandaise de 1961 doit
être interprétée comme une déclaration solennelle de l'intention de l'Is-
lande d’élargir à l'avenir sa zone de pêche et cela d'une manière unila-
térale — réserve d’élargissement futur basée sur l'intérêt spécial et sur-
tout sur les droits préférentiels de l’Islande dans les limites du plateau
continental islandais; droits réservés qui seront mis en application dans
la mesure compatible avec les accords que l'Islande pourrait conclure
avec d’autres pays.

Il est à noter que le Gouvernement islandais a procédé en 1948 d’une
manière circonspecte. I] revendique certes la réglementation et le contrôle
de la zone située au-dessus du plateau continental, mais parce qu’il y voit
des «zones de conservation ». Donc la réserve visant, dans l'échange de
notes de 1961, les intentions exprimées dans la résolution de l’Althing

75
75 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

de 1959, laquelle renvoie à la loi de 1948, peut être interprétée non pas
comme une réserve tendant à demander des droits exclusifs sur les
pêcheries dans les limites du plateau continental islandais, mais comme
une réserve tendant à revendiquer des droits préférentiels en raison de
l'intérêt spécial de L'Islande.

2. La résolution de l’Althing de 1972

La résolution de l’Althing du 15 février 1972 affirme que le plateau
continental de l'Islande et les eaux surjacentes sont sous la juridiction de
l'Islande et stipule que les limites des pêcheries seront reportées à 50 milles
des lignes de base autour du pays (par. 1). L’élargissement établi par cette
résolution est la cause du différend qui a été porté devant la Cour. Mais la
résolution mérite d’être examinée en détail.

Au paragraphe 2 il est dit:

«Les Gouvernements du Royaume-Uni et de la République fédé-
rale d'Allemagne seront de nouveau informés que, en raison des
intérêts vitaux de la nation et du changement des circonstances, les
notes échangées en 1961 sur les limites des pêcheries ne sont plus
applicables et que leurs dispositions ne sont pas obligatoires pour
l'Islande. »

La Cour a dit et jugé que les notes de 1961 sont toujours en vigueur en
ce qui concerne la clause compromissoire (arrêt du 2 février 1973). La ré-
solution de l’Althing est considérée comme sans valeur à cet égard. Pour
des raisons analogues à celles qu’expose l'arrêt cité (par. 36 et suiv.), et
vu les principes consacrés à l’article 42 de la Convention de Vienne sur le
droit des traités, il est bien clair que l'Islande n’a pas le droit de déclarer
unilatéralement que l'accord conclu en 1961 n’est plus obligatoire pour
elle.

La Cour pourrait se limiter à dire que la résolution de l’Althing, en
déclarant la caducité des notes de 1961, est nulle et sans effet. Mais les
autres paragraphes de la résolution doivent être considérés de manière in-
dépendante (duae sunt ... stipulationes, una utilis, alia inutilis, neque
vitiatur utilis per hanc inutilem, D.45.1.1, par. 5), et par rapport aux notes
de 1961 dont il s’agit.

Le paragraphe 1 n’est plus que la mise en œuvre de ce qui avait été
annoncé en 1961, à savoir l'élargissement de la juridiction de l’Islande sur
toute la zone du plateau continentz’ A présent, la loi de 1948 est qualifiée
de «politique fondamentale du peu 1e islandais » !. Le but de la résolu-
tion et de la loi de 1948 sont en vérité les mêmes. Il s’agit de «renforcer
les mesures de protection essentielles pour la préservation des intérêts
vitaux du peuple isla* sais dans les mers qui entourent ses côtes », d'éviter

1 Il faut noter que l’article 7 du règlement islandais du 14 juillet 1972 dit. « Le
présent règlement est promulgué conformément à la loi n° 44 du 5 avril 1948 concernant
la conservation scientifique des pêcheries du plateau continental. »

76
76 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

ce qui «porte préjudice à la conservation des ressources de la mer dont
dépend la subsistance de la population islandaise » (aide-mémoire du
Gouvernement islandais, 31 août 1971).

Si l’on se rappelle le décret du 30 juin 1958, on peut envisager la résolu-
tion de 1972 comme une prise de position pour de futures négociations, le
but étant d’adapter la juridiction de l’Islande aux nouvelles tendances du
droit de la mer et de profiter d’une nouvelle crise de ce droit. L’exigence
d’une zone de compétence exclusive (aide-mémoire cité) est bien nuan-
cée. Dans la résolution de 1972, il est signalé que:

«Les efforts tendant à résoudre les problèmes soulevés par l’élar-
gissement seront poursuivis, lors d’entretiens avec les Gouverne-
ments du Royaume-Uni et de la République fédérale d'Allemagne 1.»
(Par. 3.)

Et dans ces entretiens les représentants de l’Isilande soulignent l’impor-
tance qu'il y a à recevoir du côté britannique une réponse positive sur un
point considéré comme fondamental: «Reconnaissance de droits pré-
férentiels aux navires islandais pour la pêche au-delà de la limite de
12 milles » (note du Gouvernement islandais, 11 août 1972).

3. L'accord de 1973 entre le Royaume-Uni et l'Islande

La Cour a eu connaissance de l’échange de notes constituant un accord
provisoire sur les pêcheries entre le Gouvernement du Royaume-Uni et
le Gouvernement de la République d'Islande, en date du 13 novembre
1973.

L’accord prive d’effets entre les parties les ordonnances de la Cour ren-
dues le 17 août 1972 et le 12 juillet 1973, et indiquant des mesures provi-
soires. Il établit un régime provisoire valable pour une période de deux
ans. L'accord est provisoire «en attendant un règlement du différend au
fond ». Il est dit aussi que «son expiration ne modifie pas la position juri-
dique de l’un ou l’autre gouvernement en ce qui concerne le fond du dif-
férend » (par. 7).

La Cour peut se demander si l’accord de 1973 a seulement comme
effet de remplacer les mesures provisoires édictées dans les ordonnances
de la Cour par celles de l'échange de notes. Il me semble que cet accord a
une portée plus large et plus générale qu’il convient de considérer.

Le Premier ministre du Royaume-Uni, à la même date du 13 novembre
1973, a dit à la Chambre des Communes, en réponse à M. Harold Wilson:

«Notre position devant la Cour internationale de Justice demeure
exactement la même qu'avant, et l’accord est sans préjudice de la
cause de l’un ou l’autre pays. L'accord est provisoire et a été conclu

1 Cette déclaration qui figure au milieu de la résolution me paraît bien significative;
elle renvoie à des négociations les problèmes que les notes échangées en 1961 permettent
de porter devant la Cour.

77
77 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

pour deux ans à compter du moment de la signature cet après-midi,
dans l'espoir que la Conférence sur le droit de la mer sera en mesure
de prendre fermement position. Nous connaissons tous les difficultés
qui se poseront à cette conférence; mais les deux gouvernements
espèrent qu'avant l'expiration de l'accord il aura été possible d’abou-
tir à une entente sur le droit de la mer et que la situation pourra
alors être réglée en conséquence. »

La Cour ne peut ignorer les termes de l'accord et l'interprétation de son
but et de ses intentions qui en a été donnée à la Chambre des Communes.
Elle se trouve ainsi dans une situation embarrassante.

Comme conséquence de cet accord, l’arrêt de la Cour sur le fond de
l'affaire n'aura pas d'effet immédiat. Il est soumis par les Parties à un
délai (un laps de temps de deux ans) et à deux conditions, celle du règle-
ment du différend par un nouvel accord et celle d’une entente à la Confé-
rence sur le droit de la mer — ce qui est anormal et peu en harmonie avec
ce qui semble êtra la fonction de la Cour.

L'accord montre aussi que les Parties ne croient pas que la Cour soit en
mesure de résoudre leur différend. Elles ont trouvé une solution à des
questions portées devant la Cour, quoique pour une période de deux ans
seulement. L’accord est provisoire, mais il est fait «en attendant un règle-
ment du différend au fond ». Or le règlement que les Parties disent at-
tendre n'est pas celui qui pourra résulter d’un arrêt de la Cour. Cela est
évident, étant donné l'attitude de l'Islande, qui continue à nier la compé-
tence de la Cour. L'espoir des Parties de parvenir à un accord définitif est
fondé sur des négociations en cours, qu’elles soient ou non menées en vue
de la Conférence sur le droit de la mer.

La nouvelle de ces négociations justifie-t-elle la suspension de la procé-
dure? Il est vrai que le règlement pacifique des différends doit intervenir
avant tout par la voie des négociations. La Cour est ouverte aux Etats
pour régler les questions d’ordre juridique qu'ils lui soumettent; mais un
différend devient mûr pour être porté devant la Cour lorsque les négo-
ciations entre les parties aboutissent à un point mort, à un moment où
l'issue des négociations est fermée d’une manière définitive par un non
volumus où un non possumus des parties. Je ne connais pas de précédents
qui aident à résoudre la question; à mon avis, une fois la procédure
ouverte, il n’y a pas de moyens de la suspendre, et en l'absence d’un
arrangement amiable ou d’un désistement elle doit se poursuivre.

L'accord constitue un argument de valeur en faveur des solutions de
prudence. Il montre que l'intention manifestée par l'Islande dans la
résolution de 1972 de se tenir prête à résoudre grâce à des négociations
les problèmes soulevés par l'élargissement n’était pas vaine. Il montre
aussi qu’un arrêt de la Cour, rendu avant que les parties n’arrivent par
des négociations au règlement sur le fond de l’affaire, et rédigé sans que
Pimportance indicative de l’accord soit prise en considération, pourrait

78
78 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

être un obstacle insurmontable à la solution négociée à l'amiable du
différend — cela serait contraire au but propre de la Cour qui est de
contribuer au règlement pacifique des différends.

Il. LE FARDEAU DE LA PREUVE

Une question préalable se pose, celle du fardeau de la preuve.

Le mémoire du Royaume-Uni sur le fond affirme que «c’est à l’fslande
qu'il appartient de prouver que le droit international reconnaît au-
jourd’hui à l'Etat riverain le droit de cette exclusivité que revendique
l'Islande ». A Pappui, il est dit que l'échange de notes de 1961 représente le
droit tel qu'il existe, et que la conclusion qui en découle est qu’il «n’est
pas permis à un Etat de s’arroger unilatéralement une compétence ex-
clusive sur les pêcheries au-delà de 12 milles ». On ajoute qu'il faut des
preuves convaincantes fournies par l'Islande pour écarter des droits
acquis depuis si longtemps (par. 229) !.

Le mémoire de la République fédérale sur le fond déclare:

«C’est l’'Islande, et non la République fédéraie d'Allemagne, qui
conteste le droit établi; aussi le Gouvernement de la République
fédérale d’Allemagne prétend-il que c'est à l'Islande qu'il incombe
de prouver que le droit international reconnaît aujourd’hui à l'Etat
riverain le droit d'étendre sa juridiction au-delà des 12 milles. »
(Quatrième partie, par. 60; voir aussi par. 66.)

A mon avis, ces raisonnements portent à faux.

C'est une pétition de principe de dire que le droit tel qu’il existe, que
«le droit établi » interdit aux Etats d'élargir leur juridiction en matière
de pêcheries au-delà de 12 milles. Tout ce qu'on peut dire, c’est que vers
l’année 1961 il y avait une tendance en faveur de la règle des 12 milles.
Mais il reste toujours à examiner si cette règle remplissait ou non les
conditions nécessaires pour pouvoir étre considérée comme une régle de
droit coutumier.

Il mest pas permis de parler des droits acquis en 1961 d'une manière
définitive et ferme; dans l’échange de notes de 1961, on trouve la réserve
expresse où le Gouvernement de l'Islande dit son intention de s'employer
à élargir sa zone de juridiction sur les pêcheries au-delà de 12 milles,
réserve acceptée par l’autre partie. I s’agit donc de droits acquis sous
condition.

La question soulevée par le demandeur sur le fardeau de la preuve me
semble être une fausse question. Elle appellerait une réponse différente
selon celui qui la pose. Le demandeur pense que l'Islande revendique un

1 Dans le même sens, voir Katz, « Issues Arising in the Icelandic Fisheries Case »,
International and Comparative Law Quarterly XXII-I (janvier 1973), p. 95.

79
79 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

droit à élargir au-delà de 12 milles sa zone de pêche; elle doit prouver le
droit en vertu duquel elle peut étendre sa compétence au-delà de [2 milles
et jusqu'à 50 milles. Du point de vue de l'Islande, c’est le Royaume-
Uni qui prétend avoir le droit de méconnaitre la résolution de l'Islande,
parce que contraire au droit international; donc c’est au Royaume-Uni de
prouver le droit qui limite la souveraineté de l'Islande.

La question est toujours la même, tout en se présentant sous un autre
angle. La preuve à chercher serait celle de la loi substantive à appliquer à
Vaffaire, loi qui est la même pour l’une et l’autre partie, quoique envisa-
gée de deux points de vue !.

Il faut aussi se demander si le droit international coutumier est sujet à
preuve. La question a pu se poser dans le droit des Etats où les coutumes
sont considérées comme donnant lieu à une quaestio facti mais les cou-
tumes visées sont les usages particuliers des régions, lieux ou groupes de
personnes (commerçants, agriculteurs, etc.). La question au contraire se
pose dans le droit international d’une tout autre manière.

Il convient de distinguer entre deux catégories de coutumes. Déjà les
légistes et les canonistes du droit commun distinguaient les coutumes
notoires et évidentes pour tous et les coutumes particulières, qui, étant des
exceptions, doivent être prouvées. Il en est de même dans le droit anglais.
I! y a deux sortes de coutumes: les «general customs », loi universelle du
Royaume, et les «particular customs », applicables aux habitants de cer-
tains districts; les coutumes particulières doivent être prouvées; les cou-
tumes générales n’ont pas besoin de preuve, elles constituent le «common
law »2,

Le droit international coutumier n’a pas à être prouvé; il a un carac-
tère de généralité et il est fondé sur la conviction générale de sa validité
(opinio iuris). La Cour doit l'appliquer d’ office; elle a le devoir de le con-
naître comme quaestio iuris: iura novit curia 3. Seules les coutumes ou
pratiques régionales, de même que les coutumes spéciales, sont soumises
à la nécessité de la preuve #.

1 Je crois que cela est confirmé par les débats sans issue qui se sont déroulés dans
l'affaire des Pécheries entre le Royaume-Uni et la Norvège, et par les considérations
sur la question que Lauterpacht a présentées dans The Development of International
Law by the International Court (Londres, 1958, p. 363, 365).

2 Blackstone, Commentaries on the Laws of England, Introduction, par. 3, 4° éd.,
Oxford, 1770, p. 67, 75.

3 Dans l'affaire du Lotus, la Cour s'est posée la question de savoir si la Turquie
avait agi en contradiction des principes du droit international (C.P.J.I. série A no 10
(1928), p. 32); dans l'affaire des Pécheries entre le Royaume-Uni et la Norvège, elle
s’est demandée si l’action de la Norvège était contraire au droit international (C./_J.
Recueil 1951, p. 132). La question du droit à appliquer n’est donc pas visée du point de
vue du demandeur dans ces affaires, et il n’y a pas de raison de faire autrement dans
l'affaire dont la Cour est actuellement saisie.

+ C.L.J. Recueil 1950, p. 276.

80
80 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

III. L’ÉVOLUTION DU DROIT DE LA MER

1. La Cour a dit que la délimitation des espaces maritimes relève du
droit international (C.1.J. Recueil 1951, p. 132). Quelles sont les règles de
droit international à appliquer à la délimitation faite par l’Islande ?

Dans un discours du Premier ministre de I’Islande, l’existence de ces
règles est niée.

«Je ne vois pas en quoi notre intention d'élargir notre juridiction
en matière de pêche serait contraire au droit international établi.
C’est un fait qu’il n’existe pas, en droit international, de règles géné-
ralement admises sur la limite territoriale. » (/celand and the Law of
the Sea, 1972, p. 31; citation dans le mémoire de la République fédé-
rale sur le fond, quatrième partie, p. 96, par. 58.)

Les termes employés ont un caractère polémique; ils émanent d’une
des parties au différend. Mais on a pu aussi faire très objectivement l’ob-
servation suivante:

«En termes simples, le problème vraiment grave n’est pas de
savoir quelle est la largeur actuellement acceptée, c’est de savoir si la
question même est soumise au droit international !. »

A mon avis, les changements, l’évolution rapide et accélérée des condi-
tions techniques de l’exploitation des richesses de la mer ont eu pour
résultat un visible déphasage par rapport aux anciennes règles; il y a une
crise du droit de la mer, mais elle ne devrait pas empêcher la recherche
d’une juste solution à l'affaire sur le plan du droit. Il me semble utile
d'examiner cette évolution avant d’étudier le droit à appliquer. Il ne
s’agit pas de répéter ici tout ce qu’on connaît de l’histoire du droit de la
mer, mais de rappeler seulement ce qui est utile aux quelques mises au
point qui me paraissent nécessaires pour justifier mon opinion sur le
droit à appliquer.

2. L'opposition de la thèse du mare liberum à celle du mare clausum
est de nature purement politique; elle reflète le besoin de faire face, avec
des arguments de tout genre, aux prétentions à l’hégémonie des puissances
maritimes; c’est la lutte pour le domaine ou empire de la mer.

«Dans cette fameuse dispute, qui a été poussée avec tant de chaleur
par de grands esprits de notre siècle, on a pu remarquer que plu-
sieurs se sont proposés de soutenir les intérêts de leur patrie, plutôt
que de trouver et de défendre la vérité 2. »

Tout au contraire, la délimitation des espaces maritimes est considérée
d’un point de vue juridique lorsqu'elle touche la question du mare

1 « In plain words, the really grave issue is not what breadth is presently accepted,
but whether the issue is governed by international law at all », Brownlie, Principles of
International Law, 2° éd., Oxford, 1973, p. 196.

2 Pufendorf, Le droit de la nature et des gens, traduit du latin par Barbeyrac, 6° éd.,
Amsterdam, 1754, IV, 5, par. 5; II, p. 271.

81
81 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

adjacens. Déjà la glose puis les commentaires de Balde (à D, 1, 8, 2)
avaient généralisé entre les juristes la distinction entre proprietas, usus,
jurisdictio aut protectio.

La haute mer, res communis omnium, n’est pas un objet apte a la
propriété. Son usage est commun 4 tous et il en va de méme de la péche.
La mer unquam fuit a comminione hominum separatum, et au contraire du
territoire et des fleuves il n’y a pas de raison de la scinder; les poissons de
la mer sont inépuisables; il serait inique de diviser la propriété ou le
droit à les pêcher (iniqua nullo tempore praescribuntur) 1.

Le mare adjacens est soumis à la jurisdictio et protectio du prince du
territoire. Sur cette zone la potestas du maitre de la côte est admise sans
difficulté 2. Elle a comme fondement le fait que la mer adjacente est né-
cessaire à la défense du territoire même; la zone côtière a la valeur d’un
fossé 3 ou d’un rempart 4.

Dès lors que la jurisdictio sur la mer adjacente est reconnue, il n’y a pas
de difficulté à l’étendre aux pêcheries, avec la possibilité d’exclure de cette
zone les bateaux étrangers ou d’exiger des tributs pour leur permettre d’y
pêcher 5. La largeur de la zone de juridiction ou imperium est justifiée par
les besoins de la défense du territoire. Elle est fixée selon la portée du
canon 6, de l’œil, des jumelles ou bien en milles. Le nombre de milles est
variable selon les pays et les auteurs, depuis les 60 milles attribués à Balde
jusqu’à 3 ou 4 milles. La manière de penser du xvi‘ siècle est condensée
dans les phrases suivantes:

«Ii n’est pas aisé de déterminer jusqu’à quelle distance une nation
ne peut étendre ses droits sur les mers qui l’environnent. Bodin (De
la République, I, ch. 10) prétend que, suivant le droit commun de
tous les peuples maritimes 7, la domination du prince s'étend jusqu’à
30 lieues des côtes. Mais cette détermination précise ne pourrait être
fondée que sur le consentement général des nations, qu'il serait

1 Grotius, Mare liberum sive de iure, quod Batavis competit ad Indicana commercia,
dissertatio. Ed. de H. Cocceius, Lausannae, 1752, IV, p. 469.

2 Grotius admet qu’on peut avoir imperium in maris portionem, en raison du terri-
toire, quatenus ex terra cogi possunt, qui in proxima maris parte versantur, nec minus
quam si in ipsa terra reperirentur. De iure Belli ac Pacis, IX, 3, 13, 2, éd. Amstelaedami,
1735, I, p. 238.

3 Unde dominium maris proximi non ultra concedimus, quam e terra illi imperari
potest, et tamen eo usque; nulla si quidem sit ratio, cur mare, quod in alicujus imperio est
et potestate, minus ejusdem esse dicamus, quam fossam in ejus territorio, Bynkershoek,
De dominio maris dissertatio, chap. II, Opera omnia, éd. Coloniae Allobrogum, 1761,

, p. 103.

4 Tout peuple «est censé maître de la mer qui baigne ses côtes, aussi loin qu’elle lui
sert de rempart». Pufendorf, loc. cit., IV, 5, par. 8; IL, p. 276.

5 Sur la question, Cocceius dans son commentaire sur De iure Belli ac Pacis de
Grotius, éd. Lausannae, 1751, II, p. 143. Sur la guerre des sardines, Johnston, The
International Law of Fisheries, 1965, p. 169.

6 Potestatem terrae finiri, ubi finitur armorum vis, Bynkershoek, loc. cit., p. 104.

7 Barbeyrac observe que Bodin (I, dernier chapitre) soutient avec Balde que, par le
droit des gens, la juridiction d’un prince s’étend à 60 milles de ses bords; notes à
Pufendorf, loc. cit., p. 276, note 7.

82
82 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

difficile de prouver. Chaque Etat peut ordonner 4 cet égard ce qu’il
trouvera bon, pour ce qui concerne les citoyens entre eux, ou leurs
affaires avec le souverain. Mais de nation à nation, tout ce qu’on
peut dire de raisonnable, c’est qu’en général la domination de l'Etat
sur la mer voisine va aussi loin qu’il est nécessaire pour sa sûreté, et
qu'il peut la faire respecter; puisque, d’un côté, il ne peut s’approprier
une chose commune telle que la mer, qu’autant qu’il a besoin pour
quelque fin légitime... »

3. La conception qu’on a pu appeler classique, dominante jusqu’à la
moitié de ce siècle, n’est que le simple développement des anciens prin-
cipes. La souveraineté sur le territoire est considérée comme s'étendant
sur la mer dominée par le territoire; la ceinture maritime a la valeur d’une
mer territoriale. L’imperium sur la mer adjacente donne des droits et im-
pose des devoirs à l'Etat; ils sont très variés (neutralité, prises, contre-
bande, douane, phares, etc.) et parmi eux figurent en particulier les droits
exclusifs de pêche.

Dans la pratique, la difficulté à surmonter est d'arriver à un accord
fixant la distance maximum en milles où il n’est déjà plus permis aux
Etats d’étendre unilatéralement leur juridiction en matière de pêcheries.
Une règle en la matière, ayant la valeur d’une coutume internationale,
s’est-elle cristallisée?

Depuis le xvnr* siècle et jusqu’a la seconde guerre mondiale, les limites
de la zone de pêche n’ont pas soulevé de problèmes graves. On a pu dire
que le droit de la mer était un modèle de stabilité dans la communauté
internationale. Le projet de règlement relatif à la mer territoriale en
temps de paix, préparé par l’Institut de Droit international à sa session
de Stockholm en 1928, reflète bien l’opinion générale: «L’étendue de
la mer territoriale est de 3 milles marins. Un usage international peut
justifier la reconnaissance d’une étendue plus grande ou moins grande que
3 milles 2. »

4. La déclaration de Panama du 3 octobre 1939 a été considérée comme
le premier symptôme du recul de la conception dite classique du droit de
la mer. Vingt-neuf nations, sous l’égide des Etats-Unis, établissent une
zone de neutralité hors la mer territoriale, allant en quelques endroits
jusqu’à 300 milles.

A l’origine de la crise du droit de la mer en matière de pêcheries, on
trouve les proclamations du président Truman (28 septembre 1945).
L'ancien principe de la division de la mer en deux zones, la mer terri-
toriale et la haute mer ou mer libre, considéré jusqu'alors comme un
dogme, est mis en doute ou abandonné. On admet à présent une nouvelle
zone, celle du plateau continental. Dans cette zone l’Etat riverain a des

 

1 Vattel, Le droit des gens, 1, chap. 23, par. 289, éd. Pradier-Fodéré, 1863, I, p. 579-
580.

2 Annuaire de l’Institut de Droit international, 1928, p. 755.
83
83 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

droits à l'exploitation des ressources naturelles du lit et du sous-sol mari-
times (les proclamations du président Truman ne visent que les richesses
minérales du plateau). Il y aura aussi une autre zone en dehors de la mer
territoriale, celle des eaux épicontinentales surjacentes, envisagées comme
sources de richesses biologiques; c’est une zone sur laquelle le droit
d'établir des espaces réservés pour la protection et la conservation de la
pêche est réclamé !.

Les idées énoncées par le président Truman dans ses proclamations ont
eu des conséquences que son auteur n’avait pas prévues. Leur succès ne
s'explique pas par le poids politique des Etats-Unis; il se justifie par les
changements intervenus dans les techniques de l'exploitation du sol marin
et de la pêche. La base théorique de la liberté de la pêche en haute mer
(zone extérieure à la mer territoriale}, exposée par Grotius et suivie par
l'opinion générale, est devenue fausse. La nature inépuisable des pois-
sons s’est révélée inexacte. Les nouvelles méthodes de pêche ont rendu
nécessaires des mesures tendant à la conservation des ressources biolo-
giques de la haute mer.

Ainsi sont entrées dans la pratique internationale des notions nouvelles
qui marquent «un renversement des idées traditionnelles sur la liberté de
la haute mer » et sont énoncés «des principes d’une nouvelle théorie qui
devait bientôt bouleverser le droit international, en suscitant des initia-
tives de plus en plus audacieuses 2». Les proclamations du président
Truman avaient été formulées avec de prudentes limites et réserves,
compte tenu des intérêts de pays se consacrant à la pêche en haute mer,
mais elles ouvrent de nouveaux horizons à la spéculation scientifique et
offrent aux Etats des motifs plausibles d’élargir leurs zones de juridiction
sur les pêcheries.

La nature spéciale du plateau continental étant acceptée, on doit ob-
server qu’il n’est ni facile ni naturel de dissocier les statuts juridiques des
divers éléments qui le constituent parce qu'ils sont étroitement liés. Il
semble artificiel de distinguer les ressources minérales des ressources bio-
logiques. Déjà De Buen avait proposé en 1916 (conférence de Madrid)
d’incorporer à la mer territoriale la plate-forme continentale comme
étant la plus propice au développement des espèces comestibles de pois-
sons et le lieu de pêche le plus favorable.

Aussi la difficulté de fixer les limites et la structure de la plate-forme
continentale — et la difficulté due à l’existence de côtes pratiquement sans
plateau — amènera à substituer aux critères géologiques, bathymétriques
et géographiques, la conception simplifiée d’une zone épicontinentale
établie par chaque Etat, en dehors de la mer territoriale et d’une étendue
plus où moins grande.

5. Une autre tendance à l'élargissement de la zone de pêche procède de

1 Des antécédents hispano-luso-américains sont cités dans Rojahn, Die Anspriiche
der lateinamerikanischen Staaten auf Fischereivorrechte jeseits der Zwélfmeilengrenze,
Hambourg, 1972, p. 17-19. Mais ils ne semblent pas avoir eu d'influence.

2 Ferron, Le droit international de la mer, Paris, 1960, tome II, p. 141.

84
84 COMPETENCE PECHERIES (OP. IND. DE CASTRO)

ce que l’idée de protection et de conservation de la pêche s’est étendue à
celle d’une juridiction dans ces domaines sur une zone allant au-dela de la
mer territoriale. La juridiction de l’Etat côtier pour garantir la conserva-
tion de la pêche étant admise, l'intérêt spécial des habitants du pays cons-
tilue une base pour établir sur la zone des droits préférentiels ou des
droits exclusifs en faveur de cet Etat.

Pour l’une ou pour l’autre raison, le fait est que, après les proclamations
du président Truman, il y a eu, à la manière d’une réaction en chaîne,
une série de déclarations en faveur de l'élargissement de la compétence
des Etats en matière de pêcheries.

Le 29 octobre 1945, le Mexique déclare qu’il revendique toute l'étendue
de la plate-forme continentale adjacente à ses côtes et toutes les richesses
naturelles, connues ou inconnues, qu’on peut y trouver. Le 11 octobre
1946, l'Argentine déclare sous la souveraineté nationale la mer épicon-
tinentale et le plateau continental argentin. Le 1er mai 1947, le Nicaragua
affirme sa souveraineté sur la haute mer contiguë ou sur les eaux du
plateau continental, jusqu’à 200 milles !. On doit relever que c’est dans
cette perspective historique et dans le courant des idées nées des procla-
mations du président Truman qu'il faut placer et aussi interpréter la loi
islandaise de 1948 relative à la conservation scientifique des pêcheries du
plateau continental.

La révolution juridique en cours tâche de s’affirmer grâce à la déclara-
tion de Santiago du 18 août 1952 et aux principes adoptés à la troisième
réunion du Conseil interaméricain de jurisconsultes tenue à Mexico en
1956, ainsi qu’à d’autres conférences et réunions de jurisconsultes latino-
américains.

La revendication de juridiction exclusive sur les pêcheries ou de droits
préférentiels sur des zones de plus en plus larges — 6 milles, 12 milles et
même 200 milles marins — et la prétention des Etats riverains à régle-
menter unilatéralement leur compétence en matière de pêche ont pour
effet naturel d’alarmer les pays intéressés à la pêche en haute mer.

6. Pour en finir avec des incertitudes si périlleuses, la Commission
du droit international inscrit en 1949 le droit de la mer parmi les sujets à
étudier en vue de leur codification. Dans le troisième projet de ia Com-
mission pour la Conférence des Nations Unies sur le droit de la mer, la
règle des 12 milles est consacrée comme formule de transaction. La Com-
mission reconnaît que la pratique internationale n'est pas uniforme en ce

 

 

1 Sur les législations adoptées et les déclarations faites à l’époque par le Panama, le
Pérou, le Costa Rica, le Nicaragua, le Honduras, El Salvador, ie Brésil, l'Equateur
et le Venezuela, voir Alvarez, Los nuevos principios del derecho del mar, Montevideo,
1961, p.21 et suiv., et Ferron, loc. cit., p. 157 et suiv. Sur la doctrine des auteurs latino-
américains antérieurs à l'année 1961 (Bustamante y Rivero, Ulloa, Garcia Montufar,
Garcia Sayan), voir Rojahn, Die Anspriiche, p. 144.

L’attitude des pays latino-américains est qualifiée de «réaction devant l'échec des
mécanismes internationaux face à la crise des pêcheries » : Jacobson, «Bridging the
gap to International Fisheries Agreement: a guide for unilateral action», The San
Diego Law Review, vol. 9, n° 3, mai 1972, p. 465.

85
85 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

qui concerne la délimitation et elle ajoute: «La Commission estime que le
droit international ne permet pas l’extension de la mer territoriale au-
delà de 12 milles !. »

La conférence de 1958 montre la difficulté d’arriver à un consensus. Le
projet de la Commission du droit international tendant à fixer un maxi-
mum à l'élargissement de la mer territoriale se heurte à un échec. La
règle des 12 milles n’est acceptable ni pour les pays qui désirent conserver
la règle des 3 milles ni pour ceux qui veulent faire admettre la possibilité
d’une plus grande extension.

Chacune des tendances qui s'opposent à la conférence peut se targuer
de certaines résolutions en sa faveur. La tendance conservatrice réussit
à faire inclure dans la Convention sur la haute mer la liberté de pêche
parmi les quatre libertés de la haute mer, et celle-ci est définie comme la
partie de la mer n’appartenant pas à la mer territoriale. La Convention
sur le plateau continental stipule que les droits de l'Etat riverain sur le
plateau ne portent pas atteinte au régime des eaux surjacentes en tant que
haute mer; dans la définition des ressources naturelles (sur lesquelles
PEtat riverain a des droits souverains) on englobe, outre les ressources
minérales, les organismes vivants qui appartiennent aux espèces séden-
taires et eux seuls.

Les tendances innovatrices peuvent se targuer aussi de certains succès.
La Convention sur la pêche et la conservation des ressources biologiques
de la haute mer admet que l'Etat riverain a un intérêt spécial au maintien
de la productivité des ressources biologiques dans la partie de la haute
mer adjacente à sa mer territoriale, intérêt qui l’autorise, dans certaines
circonstances, à adopter unilatéralement des mesures de conservation. La
résolution de la Conférence sur les situations spéciales touchant les pêche-
ries côtières recommande de tenir compte des «besoins prioritaires de
l'Etat riverain résultant de sa dépendance » économique à l’égard de la
pêche, quand il devient nécessaire de «limiter la prise totale d’un ou de
plusieurs stocks de poisson dans une région de la haute mer adjacente à
la mer territoriale ».

La conférence laisse sans solution les deux questions les plus impor-
tantes, celle de l'extension maximale de la mer territoriale et celle de l’ex-
tension de la zone adjacente sous la juridiction de l'Etat riverain en ma-
tière de pêcherie.

C’est dans le climat d'incertitude et de luttes de tendances vécu pendant
la conférence de 1958 que l'Islande promulgua le décret du 30 juin 1958
étendant sa zone de pêche jusqu'à 12 milles.

La deuxième Conférence sur le droit de la mer (Genève, 1960) est
convoquée pour trancher la question de la largeur de la mer territoriale
et celle des limites de zones de pêche. Elle a abouti à un échec. Mais la
règle des 12 milles a fait des progrès notables.

Il est vrai que la proposition tendant à limiter la largeur de 1a mer terri-
toriale à la distance maximale de 12 milles est rejetée en commission (par

 

1 Annuaire de la Commission du droit international, 1956, vol. II, p. 265.

86
86 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

39 voix contre 36 et 13 abstentions), mais la proposition de compromis
présentée par les Etats-Unis et le Canada, envisageant une zone de mer
territoriale de 6 milles et en plus une zone de compétence exclusive en ma-
tière de pêche de 6 milles, elle aussi, qui est votée en séance plénière, n’est
pas adoptée à une voix près, voix qui aurait été nécessaire pour que le
texte recueille la majorité des deux tiers (54 voix pour, 28 contre et 5 abs-
tentions) !.

7. Il convient de noter que la règle des 12 milles est entendue de manière
différente par les Etats et par les auteurs. Elle a été considérée par les uns
comme un frein à la poussée des Etats nouveaux désireux d'étendre plus
encore leur juridiction en matière de pêcheries ; c’est pour eux l'extension
maximale permise. Elle a été comprise par d’autres Etats comme une pre-
mière étape pour arriver à faire reconnaître l’extension plus grande qu’ils
visaient ; c’est pour eux l’extension minimale admissible.

C'est dans cette ambiance de lutte entre les tendances qui s’est manifes-
tée à la conférence de 1960 qu’il faut replacer l’accord de 1961. Le cou-
rant d’idées contraire à la règle des 3 milles s'impose. Mais le Royaume-
Uni n’a pas admis comme générale la règle autorisant à étendre la juridic-
tion en matière de pêcheries jusqu’à la limite de 12 milles; il l’accepte
mais comme règle négociée et en considération de l'intérêt spécial de l’Is-
lande. L'Islande n’admet pas non plus la règle des 12 milles comme limite
maximale de sa zone de compétence sur la pêche; elle demande l’exten-
sion de 12 milles car c’est celle qu’il lui est possible d'obtenir pour le mo-
ment, mais elle y voit une extension provisoire et se réserve la faculté de

’étendre, en s’employant à mettre en œuvre la résolution de l’Althing du
du 5 mai 1959.

8. L’échec des conférences de 1958 et de 1960 empêche la cristallisation
d’une limite maximale pour la zone de pêche. L'évolution du droit de la
mer en cette matière s’est poursuivie dans l’anarchie, la note dominante
étant celle d’une extension progressive et accélérée des prétentions des
Etats côtiers 2.

Dans la confusion régnant en la matière, on peut distinguer plusieurs
tendances qui, à mon avis, peuvent être résumées comme suit.

En premier lieu, il faut noter que la possibilité d’étendre la zone de
pêche exclusive en dehors de la mer territoriale est admise d’une manière
pratiquement générale. La résistance que quelques Etats opposaient à la
règle des 12 milles ne cesse de s’atténuer 3. Les auteurs en Europe et aux

x

Etats-Unis l’admettent aussi comme limite maximale à l’extension de

1 Tl faut noter le caractère de compromis du vote qui est intervenu; on doit l’exa-
miner en relation avec la proposition du Brésil, de Cuba et de l’Uruguay sur la recon-
naissance des droits préférentiels.

2 Visible entre les années 1967 et 1971 («creeping jurisdiction»), Kahden, Die
Inanspruchnahme von Meereszonen und Meeresbodenzonen durch Kiistenstaaten, 2° éd.,
1971, prologue.

3 Noter encore la protestation des Etats-Unis contre la déclaration du Canada
élargissant la zone côtière jusqu’à 12 milles (mai 1970). Le Japon déclare ne pas
reconnaître la zone de pêche de 12 milles, mais dans l'accord du 22 juin 1965 avec la
Corée on constate la reconnaissance réciproque de la zone de 12 milles.

87
87 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

la juridiction des Etats côtiers. Cette tendance favorable à la règle des
12 milles a fait dire que la limite des 12 milles semblait être le nombre
magique {the magic number) pour la grande majorité des Etats 1.

En sens contraire, on voit que la tendance d’origine latino-américaine à
élargir la zone de juridiction sur les pêcheries jusqu’à la limite de 200
milles semble se consolider; on peut citer à cet égard la déclaration de
Montevideo du 8 mai 1970 et la déclaration de Saint-Domingue du
7 juin 1972. Cette tendance s’étend à d’autres continents. Dans le rapport
du Comité juridique consultatif africano-asiatique sur sa douzième ses-
sion à Colombo (18-27 janvier 1971), il est établi que la plupart des délé-
gations sont prêtes à accepter une limite de 12 milles pour la mer territo-
riale, mais en affirmant le droit de l’Etat côtier à revendiquer la juridiction
exclusive sur une zone adjacente à des fins économiques. Voir aussi les
recommandations formulées à Yaoundé (20-30 juin 1972) 2.

La semence jetée par les proclamations du président Truman continue
toujours à donner des fruits, et c’est d’elles que procèdent des courants
d’idées innovatrices concernant le droit de la mer 3.

L’admission d’une troisième zone maritime, insérée entre la mer terri-
toriale et la haute mer, est à la base d’une notion nouvelle, celle de la mer
patrimoniale ou zone économique. Selon la déclaration de Saint-Do-
mingue, l'Etat riverain jouit des droits souverains sur les ressources natu-
relles renouvelables et non renouvelables, qui se trouvent dans les eaux,
sur le lit et dans le sous-sol d’une zone adjacente à la mer territoriale,

1 Bouchez, «Some Basic Problems of Coastal State Jurisdiction and the Future
Conference on the Law of the Sea», Annales d’études internationales, vol. 4, 1973,
p. 155.

2 Il a été annoncé dans la presse que les soixante-dix-sept pays en voie de développe-
ment avaient décidé 4 Nairobi (Kenya) de défendre devant Ja Conférence des Nations
Unies à Caracas le droit aux 200 milles pour les pays côtiers.

3 On peut observer aussi dans les pays du groupe occidental la tendance à élargir
les zones de pêche dans l’intérêt des populations côtières.

Le Sénat et la Chambre des représentants du Massachusetts, réunis en General
Court, autorisent le directeur de la division des pêches maritimes, avec l'approbation
du gouverneur, à étendre la compétence jusqu’à 200 milles, aux fins de conservation
et de protection des ressources maritimes (Massachusetts, An Act Relative to the
Territorial Waters of the Commonwealth). En 1972, le Congrès de l’Etat du Maine
demande au secrétaire d’Etat et à la délégation au Congrès des Etats-Unis d’étendre
la juridiction sur les pêcheries à toute l'étendue du plateau continental (Samet, J. H.,
et Fuerst, R. L., The Latin-American Approach to the Law of the Sea, University of
North Carolina, Sea Grant Publication, mars 1973, app. A et B, p. 150 et 151). Aux
Etats-Unis, il y a des conflits entre les Etats de l’Union. La Nouvelle-Angleterre est en
faveur d’un élargissement de la juridiction pour protéger la pêche côtière. La Californie
préconise de la limiter, compte tenu de la pêche du thon en haute mer. Les intérêts
militaires jouent en faveur de la limite de 12 milles (Hjertonsson, The New Law of the
Sea, « Influence of the Latin American States on Recent Developments of the Law of
the Sea », Leiden-Stockholm, 1973, p. 96).

Au Canada, le gouverneur est autorisé à établir par voie de décrets des zones de
pêche dans des régions de la mer adjacentes à la côte canadienne (loi du 16 juin 1970

modifiant la loi sur la mer territoriale et les zones de pêche, nouveaux paragraphes 4
et 5 A).

88
88 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

dénommée mer patrimoniale: la zone de la mer territoriale et de la mer
patrimoniale, compte tenu des conditions géographiques, ne doit pas
dépasser 200 milles marins au maximum.

Dans la proclamation du président Truman et à la conférence de 1958,
on se référait aux ressources naturelles du plateau continental, sur les-
quelles un droit exclusif était reconnu à l'Etat riverain, pour délimiter la
portée de ce droit, afin de respecter la liberté de la pêche en haute mer.
A présent, la référence aux droits sur les ressources naturelles prend une
nouvelle tournure. On en vient à réaffirmer le droit des Etats à la souve-
raineté permanente sur toutes les ressources naturelles du fond des mers
et de leur sous-sol à l’intérieur des limites de leur juridiction nationale et
dans les eaux surjacentes. C’est ce qui est dit aussi dans la résolution 3016
{XXVIL) de l’Assemblée générale, dans une recommandation adoptée
par le Comité des ressources naturelles du Conseil économique et social
(session février 1973) et dans une résolution du Conseil économique et
social (avril-mai 1973) 1.

Il me semble que l'Islande a suivi avec la résolution de 1972 la même
tactique que celle qui lui a réussi auparavant. Elle a mis l'Etat défendeur
devant un fait accompli, et elle l’a fait avec la conviction que l’évolution
du droit de la mer est en train de justifier sa décision. L’Islande peut avoir
l'espoir que les tendances favorables à un élargissement de la zone de
pêche obtiendront l’appui du plus grand nombre des Etats à la conférence
de Caracas 2.

IV. LE DROIT A APPLIQUER

1. La Cour se trouve devant le grief formulé par le demandeur contre
l'Islande d’avoir violé le droit international en élargissant unilatéralement
sa zone de péche en 1972. Les notes de 1961 contiennent la disposition par
laquelle l’Isftande se réserve d’élargir sa zone de pêche pour mettre en
œuvre la résolution de l’Althing de 1959. Mais le demandeur soutient que la
résolution de 1972 conteste le droit établi en 1961 et que l'Islande ne peut
pas le faire sans prouver que la règle des 12 milles n’est plus en vigueur
(mémoire du Royaume-Uni, par. 229; mémoire de la République fédé-
rale, quatrième partie, par. 60). Il est fait aussi référence à la mécon-
naissance par l'Islande des «droits acquis [par le demandeur] depuis si
longtemps » (mémoire du Royaume-Uni, par. 229).

1 I convient de tenir compte, mais cum grano salis, des travaux préparatoires de la
conférence de Caracas. Ils servent à connaître les tendances actuelles des Etats mais
ce sont aussi des prises de position pour les débats devant se dérouler à la conférence.

2 Le Gouvernement du Royaume-Uni explique dans sa réponse à une question
posée par un juge qu’au paragraphe 297 de son mémoire il entendait indiquer « que la
troisième Conférence des Nations Unies sur le droit de la mer, qui doit avoir lieu
prochainement, ferait éventuellement apparaitre la possibilité d’un consensus qui
ferait évoluer le droit de manière à autoriser des revendications comme celles que
l'Islande formule aujourd'hui ».

89
89 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

Pour exprimer mon opinion de manière à éviter les difficultés dues au
manque de clarté de l'exposé du demandeur, il me semble utile de sérier
les questions.

Les droits acquis invoqués s'appuient sur «le droit existant et les titres
juridiques établis» {id.). Les droits du défendeur ont un fondement
contractuel, l'échange de notes. Le défendeur a acquis des droits mais qui
sont soumis à un terme indéterminé et conditionnel (dies incertus an et
incertus quando). Le droit est acquis par le demandeur d’une manière
limitée, jusqu'au jour où l'Islande exerce la faculté qu’elle s’est réservée
d'élargir sa juridiction en matière de pêcheries. En le mettant en œuvre,
l'Islande ne lèse pas un droit acquis du demandeur à ce que l'Islande
respecte la limite de 12 milles. Le demandeur est en droit de se plaindre ici,
mais seulement de ce que l’Islande n’a pas honoré son engagement de
soumettre à la juridiction de la Cour le différend relatif à l'élargissement.

On n’est pas justifié non plus à parler d’un droit acquis selon le droit
international en vigueur en 1961. La Cour n’a pas devant soi la situation
existante en 1961. Le fait incriminé par le demandeur, c’est la résolution
de l’Althing de 1972, c'est-à-dire une autre situation, celle d’un élargisse-
ment qui, quoique prévu en 1961, n’est mis en œuvre qu’en 1972. Fait
nouveau dont la légalité n’est à considérer qu’au moment où il vient à se
produire (tempus regit factum). Fait nouveau qui est justement celui au
sujet duquel il est prévu qu’en cas de différend entre les parties la question
serait portée devant la Cour. Le demandeur n’a pas un droit acquis à ce
que l'élargissement soit pour toujours limité à 12 milles, qui serait fondé
sur le droit international en vigueur en 1961 !.

2. L’argument clé du demandeur est que la régle des 12 milles constitue
le droit international en vigueur, parce qu'elle est devenue une règle de
droit coutumier, et aussi parce qu'elle n’a pas été abrogée par une cou-
tume contraire. Il faut donc examiner si la règle des 12 milles a la valeur
d’une règle de droit international coutumier.

Selon la communis opinio, un droit international coutumier vient à
paître lorsqu'une pratique s’est cristallisée avec les caractères suivants:

a) Une acceptation générale ou universelle. L’attitude des Etats ne doit
pas être douteuse. La règle en question devra être généralement connue
et acceptée d’une manière expresse ou tacite. Ce qui a fait penser
que la coutume internationale est obligatoire, c’est qu'elle exprime un
consensus tacitus generalis sinon à la manière d’un pacte tacite, au
moins comme l'expression d’une conviction générale. Pour que naisse
une coutume internationale, ce n’est pas assez qu’une règle soit adop-
tée par plusieurs Etats dans leurs lois nationales, dans des traités et
conventions ou qu’elle soit appliquée dans des décisions arbitrales,

1 Ce qui semble admis par le demandeur lorsqu'il considère dans ses exposés oraux
que la règle des 12 milles n’était pas encore en vigueur en 1961.

90
90 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

dans le cas où d’autres Etats adoptent une autre règle, et elle sera in-
opposable à un Etat toujours opposé à son application (C.I.J. Recueil
1951, p. 131). L'existence d’une tendance majoritaire, même l’accep-
tation dans une convention internationale, ne signifie pas que la
convention a consacré ou cristallisé ladite règle en règle de droit cou-
tumier (C.I.J. Recueil 1969, p. 41).

b) Une pratique uniforme. Pour la formation d’une règle nouvelle de
droit international, il faut que ja pratique des Etats, y compris ceux
qui sont particulièrement intéressés, ait été en substance ou pratique-
ment uniforme (C.I.J. Recueil 1951, p. 25; C.I.J. Recueil 1951, p. 116,
131; C.J. Recueil 1969, p. 42).

c) Une durée considérable. C’est le temps qui fait mûrir une pratique et
la transforme en coutume. Les textes emploient les termes de prae-
scripta consuetudo, vetustas, per plurimos annos observata, diuturnis
moribus introductum, etc. La Cour a admis un affaiblissement de
l'exigence concernant la durée mais seulement à condition que

«la pratique des Etats, y compris ceux qui sont particulièrement in-
téressés, ait été fréquente et pratiquement uniforme dans le sens de la
disposition invoquée et se soit manifestée de manière à établir une
reconnaissance générale du fait qu’une règle de droit ou une obli-
gation juridique est en jeu» (C.I.J. Recueil 1969, p. 43, voir aussi
p. 45).

d) L’opinio iuris.

«Non seulement les actes considérés doivent représenter une pra-
tique constante, mais en outre ils doivent témoigner, par leur nature
ou la manière dont ils sont acceptés, de la conviction que cette pra-
tique est rendue obligatoire par l’existence d’une règle de droit...

Les Etats ... doivent donc avoir le sentiment de se conformer à ce
qui équivaut à une obligation juridique. » (C.1.J. Recueil 1969, p. 44.)

Compte tenu de ces conditions, on doit se demander si la règle des
12 milles a la nature d’une coutume internationale. Pour répondre sans
équivoque à la question, il est nécessaire de la poser en distinguant les
deux sens que l’on donne à l’expression «règle des 12 milles ».

i) La règle des 12 milles signifie que les Etats ne peuvent plus s’opposer à
ce qu’un autre Etat élargisse sa zone de compétence sur les pêcheries
jusqu’à 12 milles.

ii) La règle des 12 milles signifie que les Etats ne peuvent pas élargir leur
zone de pêche au-delà de 12 milies.

Le Gouvernement de Sa Majesté britannique me semble avoir bien
répondu à une question de sir Humphrey Waldock, lorsqu'il a dit que

91
91 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

«l’on ne saurait affirmer de façon certaine que la nouvelle règle ait
pris naissance avant le moment où le Japon, Etat sans doute «particu-
lièrement intéressé », au sens de ce principe, a estimé ne pas pouvoir
utilement contester la législation de la Nouvelle-Zélande et des
Etats-Unis. A partir de ce moment, d’après nous, il était raisonnable
de soutenir que, malgré la persistance du désaccord sur la largeur de
la mer territoriale, il existait désormais une règle de droit nouvelle
habilitant l'Etat riverain à revendiquer une zone de pêche exclusive
de 12 milles. » (Compte rendu du 29 mars 1974, p. 40.)

C'est vrai et il a été possible de considérer que la résistance des pays
qui continuaient à s'opposer à l'élargissement de la juridiction exclusive
sur la zone de pêche jusqu’à 12 milles avait été vaincue à ce moment-là.
Pour cette raison, et avec cette signification, il est possible de dire que la
règle des 12 milles est devenue coutumière.

Mais admettre la possibilité que les Etats revendiquent une zone de
pêche exclusive de 12 milles n’a pas comme conséquence logique ou né-
cessaire que «le chiffre de 12 milles représente, selon le droit interna-
tional, la limite correcte aux fins de la détermination de la zone où l'Etat
riverain peut revendiquer des droits de pêche exclusifs » (ibid., p. 40).
Cette affirmation répond à une autre question qu’il convient d'étudier
indépendamment.

La question posée est celle-ci: existe-t-il une règle de droit coutumier
interdisant aux Etats d'élargir leur compétence en matière de pêche
au-delà de 12 milles? Avant de répondre affirmativement, il faudrait
s'assurer que ladite règle remplit les conditions exigées pour la naissance
d’une coutume internationale.

Dans la troisième partie de cette opinion, consacrée à l’évolution du
droit de la mer en matière de pêcheries, on peut voir qu’un nombre tou-
jours croissant de pays n’acceptent pas de limiter à 12 milles leur zone de
compétence sur les pêcheries !. Avant 1961, et dès les proclamations du
président Truman, il y a eu des manifestations contraires à ladite règle,
dans des lois, lors de conférences interaméricaines et dans les débats de la
CDI2. Après 1961, et spécialement en 1972, il est même difficile de con-
sidérer comme majoritaire la tendance en faveur de la règle des 12 milles.
La règle des 12 milles n’a à aucun moment été acceptée de façon générale
ou universelle comme fixant une limite maximale 3.

Il convient de noter aussi qu'avant et après 1961, au cours de la période
qu’on peut considérer comme celle de la naissance de la règle, l’Islande,
qui est l'Etat sans doute «particulièrement intéressé », a exprimé son
opposition à la règle d’une manière expresse et persistante 4. Selon les

1 La règle des 12 milles peut être considérée au contraire comme applicable à la
limite de la mer territoriale.

2 Citations dans Rojahn, Die Ansprüche, p. 164.

3 Sur la tendance majoritaire actuelle, Stevenson, « Who is to Control the Oceans:
US Policy in the 1973 Law of the Sea Conference », The International Lawyer,
vol. VI, n° 3 (juillet 1972).

4 Citations dans Rojahn, « Die Fischereigrenze Islands vom 1 September 1972 im

92
92 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

auteurs les plus autorisés, et suivant l’enseignement de la Cour (C.I.J.
Recueil 1950, p. 65; C.I.J. Recueil 1951, p. 131; CLS. Recueil 1969, p. 42,
par. 73), la volonté expresse d’un Etat dans ladite période empêche la
naissance de la coutume. Le principe de la majorité ne s'applique pas,
même si la majorité existe. L’appliquer serait contraire aux principes de la
souveraineté et de l'égalité des Etats.

Dans les notes de 1961, l'Islande nie implicitement que la règle des
12 milles soit une règle de droit international coutumier, limitant la zone
des pêcheries. C’est la signification qu'il faut donner à la référence directe
à la résolution de 1959 et à la référence indirecte à la loi de 1948. Il y a là
une réserve en faveur d’une zone allant jusqu’aux limites du plateau conti-
nental. Je ne crois pas que cette réserve doive être interprétée comme
subordonnée à un changement du droit international. La réserve faite n’a
qu'une seule limitation, à savoir qu’en cas de différend sur l'élargissement
la question doit être portée devant la Cour. C’est autre chose de supposer
que le Gouvernement islandais aurait eu, par prudence politique, l’inten-
tion d’attendre, pour effectuer l’élargissement annoncé, le moment le plus
favorable du point de vue de l'opinion internationale.

3. Je ne crois pas non plus que l’autorité des conventions de 1958 puisse
être invoquée en faveur de la règle des 12 milles. L’articie 24 de la Conven-
tion sur la mer territoriale et la zone contiguë mentionne la limite de
12 milles pour la zone contigué, mais dans quatre domaines (douane,
immigration, réglementation sanitaire et fiscale) et il ne vise pas les pêche-
ries. Ce n’est pas un oubli. La question des pêcheries était dans l’esprit de
tous. C’est un cas où il peut être bon d'appliquer le vieil adage inclusio
unius exclusio alterius.

On a cité aussi l’article 2 de la Convention sur la haute mer comme
preuve que l'Islande a violé, par la résolution de 1972, le principe de la
liberté de pêche en haute mer consacré par l’article 2 de la Convention sur
la haute mer !. fl est vrai que dans les zones faisant partie de la haute mer
«les droits de pêche ne pouvaient être que des droits partagés et non pas
exclusifs » (opinion individuelle de sir Gerald Fitzmaurice, C.1.J. Recueil
1973, p. 69, par. 5). Mais je crains qu’en appliquant ce critère sans plus on
commette une pétition de principe car l’on admet implicitement que la
largeur de la haute mer a été fixée d’une manière mathématique par le
droit international. Il s’en faut de beaucoup. L’étendue de la mer territo-
riale n’a pas été établie. La pratique des Etats montre que la mer territo-
riale est élargie, par exemple, de 3 à 4 milles, de 4 à 12 milles, toujours
aux dépens de la haute mer. Ne peut-elle pas être étendue au-delà de

 

Lichte maritimer Abgrenzungsprinzipien des Internationalen Gerichtshofes », Archiv
des Vülkerrechts, vol. XVI, n° 1 (1973), p. 39, 41, 43, 47; voir aussi Nelson, « The
Patrimonial Sea », International and Comparative Law Quarterly, octobre 1973, p. 673,
note 29.

1 Si la résolution islandaise de 1972 est critiquable c’est parce qu’elle est contraire à
l'échange de notes et n’a pas été dûment justifiée.

93
93 COMPETENCE PÊCHERIES (OP. IND. DE CASTRO)

12 milles lorsque des circonstances ou raisons spéciales le justifient? Il
faut noter aussi que, depuis la Conférence de 1960 sur le droit de la mer, il
y a une tendance qu’on ne peut pas ignorer à admettre une troisième zone,
entre la mer territoriale et la haute mer, sur laquelle les Etats peuvent
revendiquer une juridiction, sans prétendre à la souveraineté !. Est-ce
qu’elle ne peut pas être élargie au-delà de 12 milles ? Sans qu’il soit besoin
de répondre à ces questions, il est difficile de voir comment la mise en
œuvre de la résolution de l’Althing de 1959, prévue dans les notes de
1961, peut être contraire en 1972 au droit international envers le
Royaume-Uni, si l’on n’admet pas qu'entre 1961 et 1972 la règle des
12 milles est entrée dans le droit coutumier. La règle des 12 milles qui a
trouvé porte close rentre-t-elle par la fenêtre?

Il me semble aussi qu’il n’est pas possible de tirer quelque argument
utile que ce soit de la Convention sur le plateau continental et du com-
mentaire fait à son sujet par la Cour d’après lequel «l’Etat n’a aucune
juridiction sur les eaux surjacentes» au plateau (C.I.J. Recueil 1969,
p. 37, par. 59). L’un et l’autre signifient que l'Etat n’a pas de juridiction
sur les eaux surjacentes en vertu de son droit sur le plateau continental,
mais cette réserve concerne le régime des eaux surjacentes en tant qu’elles
appartiennent à la haute mer et non les eaux surjacentes lorsqu’elles sont
considérées comme mer territoriale, zone contiguë ou zone de pêche
soumise à la juridiction d’un Etat.

Il n’y a pas d'arguments bien fondés en faveur du caractère obligatoire
de la règle des 12 milles. Ceux qui s’appuient sur des interprétations
ad hoc des articles des conventions de 1958 ne portent pas. La conférence
de 1958 a échoué dans son propos de fixer une limite à la juridiction sur
les pêcheries. Comment déduire des conventions ce que les parties à la
conférence ont refusé de dire?

4. Bien qu’elle n’ait pas été soulevée par le demandeur, une autre ques-
tion est à considérer. L’élargissement opéré par l’Islande en 1972 a été
contesté par le Royaume-Uni et, en violation de la clause compromissoire
de l'échange de notes de 1961, j’Islande a refusé de comparaître devant la
Cour. Il faut se demander si ce comportement de l'Islande a pour consé-
quence que l'élargissement décrété par elle n’est pas opposable au
Royaume-Uni et si la Cour doit se borner à dire cela dans son arrêt.

Je ne crois pas que cet argument ait un fondement juridique solide soit
dans l'accord des parties, soit dans le Statut de la Cour, soit dans le droit
des traités.

Les notes de 1961 reconnaissent à l’Islande la faculté d’élargir sa juri-
diction sur les pêcheries à cette seule condition qu'il s’agisse de mettre en
œuvre la résolution de l’Althing de 1959. C’est après l’élargissement, et
s’il y a un différend entre les parties, que la question peut être portée
devant la Cour. Ce n’est pas un droit accordé au Royaume-Uni et la

! Elle est admise dans la proposition tendant à limiter à 6 milles les eaux territoriales
et à 6 autres milles la zone des droits de pêche exclusifs.

94
94 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

question peut être portée devant la Cour à la demande de l’une ou de
l’autre partie. L'Islande aurait pu le faire par exemple si l'élargissement
décidé par elle avait été méconnu par le demandeur, si au lieu de porter le
différend devant la Cour il avait envoyé sa flotte pour protéger ses bateaux
de pêche. Les notes ne contiennent pas de clause pénale ou de sanction
pour le cas où l’une des parties fait défaut.

Le Statut de la Cour (art. 53), en harmonie avec le droit procédural
moderne, ne traite pas la partie défaillante comme coupable et est bien
loin de considérer le défaut comme une ficta confessio. La Cour, par ses
propres moyens et en tenant compte des faits qu’elle connaît et du droit
applicable, doit s'assurer si l'élargissement est valable ou non et dans
quelle mesure il peut l’être.

Enfin, le demandeur n’invoque pas l’inaccomplissement du devoir qu’a
l'Islande de soumettre le différend à la Cour comme motif pour abroger le
traité et se libérer de ses obligations envers l’Islande; le demandeur sou-
tient au contraire que l’accord est toujours en vigueur.

5. Je ne vois pas d’autre règle coutumière qui fixe la largeur de la zone
des pêcheries. La règle des 200 milles ne peut pas être tenue pour accep-
tée et comme conférant aux Etats le droit d’élargir leur juridiction dans
cette mesure. Malgré les progrès qu’elle a fait dans les dernières années,
elle ne présente pas l’uniformité ni l'acceptation générale qu’il faudrait
pour pouvoir être considérée comme une règle coutumière, même de
portée régionale |.

A l'opposé de la thèse du demandeur, M. Padilla Nervo soutient que

«le développement progressif du droit international suppose la
reconnaissance de la notion de mer patrimoniale qui s’étend depuis
les eaux territoriales jusqu’à une certaine distance, fixée par l'Etat
riverain intéressé dans l’exercice de ses droits souverains, en vue de
protéger les ressources dont dépendent son développement écono-
mique et la subsistance de sa population» (C.I.J. Recueil 1973,
opinion dissidente, p. 41).

L'opinion de M. Padilla Nervo est à rejeter pour plusieurs raisons. La
mer patrimoniale est une notion de compromis, digne de considération,
mais qui ne remplit pas les conditions d’une règle de droit. Les pays repré-
sentés à Saint-Domingue n’ont pas prétendu que leur proposition relative
à une zone de mer patrimoniale soit applicable à tous les Etats latino-
américains ou qu’elle ait leur faveur générale mais ils y ont vu une con-
tribution à une éventuelle formule conjointe latino-américaine 2.

1 Garcia Amador fait remarquer que les différences touchent à la nature même des
revendications, Latin-America and the Law of the Sea, University of Rhode Island,
Occasional Paper, n° i4, 1972, p. 1. Sur les protestations des Etats et des auteurs,
Rojahn, « Zur zukünftigen Rechtsordnung des Festlandsockels und der Fischerei auf
dem Hohen Meer», Jahrbuch fiir internationales Recht, vol. XV (1971), p. 407.

2 Castafieda, « The Concept of Patrimonial Sea in International Law », Indian
Journal of International Law, vol. 12, n° 4 (octobre 1972), p. 538.

95
95 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

On ne doit pas oublier non plus que la tâche consistant à encourager le
développement progressif du droit international, dont l'initiative revient à
l'Assemblée (Charte, art. 13), a été confiée à la Commission du droit
international (statut de la commission, art. 15). La Cour n’est pas un
organe législatif (C.I.J. Recueil 1966, p. 48); elle a pour fonction de régler
conformément au droit international en vigueur les différends qui lui sont
soumis (Statut, art. 38).

Enfin, il faut remarquer que la question des droits souverains des Etats
quant à la fixation des zones de compétence est mal posée. La Cour a fait
ressortir ce qui est vraiment de la compétence nationale de chaque Etat.

«La délimitation des espaces maritimes a toujours un aspect inter-
national; elle ne saurait dépendre de la seule volonté de l’Etat riverain
telle qu’elle s'exprime dans son droit interne. S’il est vrai que l’acte de
délimitation est nécessairement un acte unilatéral, parce que l'Etat
riverain a seul qualité pour y procéder, en revanche la validité de la
délimitation à l'égard des Etats tiers relève du droit international.
(C.L.J. Recueil 1951, p. 132.)

6. L’examen des questions fait jusqu’ici méne a la conclusion pessi-
miste qu’il n’y a pas en droit international une régle obligatoire et uni-
forme fixant l’étendue maximale de la juridiction des Etats en matière de
pêcheries. De cette conclusion on a pu tirer des déductions en faveur de
l'existence d’un vacuum juris, mais à mon avis sans raisons concluantes.

En harmonie avec ce qu’on lit dans des déclarations d’Etats latino-
américains et des auteurs de ces pays, le Premier ministre de l’Islande a dit
dans un discours devant le Parlement islandais:

«Puisqu’il n’existe pas, en droit international, de règles générale-
ment admises sur la largeur de la mer territoriale, il doit étre du pou-
voir de chaque Etat de fixer sa limite territoriale 4 une distance
raisonnable » (extrait d’une brochure intitulée /celand and the Law
of the Sea (1972), p. 31-32, citation dans le mémoire de la République
fédérale d'Allemagne, quatrième partie, par. 58) !.

D'un point de vue contraire et en poussant l'argument ad absurdum, on
a fait observer que:

«du moment où il est admis que la question de la largeur de la mer
territoriale est régie par le droit international, il s'ensuit automatique-
ment que le droit international aura besoin aussi d'établir une

! Citation de la doctrine latino-américaine dans le même sens, Rojahn, Die Ans-
priiche, p. 168. Voir aussi l'intervention du délégué de I’Islande à l’Assemblée générale
des Nations Unies le 17 décembre 1973 (citation dans le compte rendu du 25 mars
1974, p. 61-62).

96
96 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

largeur maximale standard, avec une validité universelle et en prin-
cipe obligatoire »;

et que «s’il n’en est pas ainsi, le droit international ne régit pas la question
de la largeur de la mer territoriale» (Fitzmaurice, XXXL BYIL, 1954,
p. 386).

La sécurité juridique serait bien sûr mieux servie s’il existait une règle
mathématique. Mais le droit a aussi des «règles soupapes » qui donnent
de la flexibilité aux règles juridiques, et permettent de trouver aux dépens
de la securité juridique des solutions plus justes aux cas en question (par
exemple la bonne foi, les bonnes mœurs, la comitas gentium, Y'abus des
droits, les droits de voisinage). Dans une affaire concernant aussi la
délimitation de zones de compétence en matière de pêcheries, la Cour
montre la nécessité de tenir compte des considérations qui «conduisent à
dégager quelques critères qui, à défaut de précision rigoureuse, fournis-
sent au juge des bases suffisantes de décision adaptées à la diversité des
situations de fait », et à cet effet il faut:

«faire place à une considération dont la portée dépasse les données
purement géographiques: celle de certains intérêts économiques
propres à une région lorsque leur réalité et leur importance se trou-
vent attestées par un long usage » (C.1.J. Recueil 1951, p. 133) 1.

La souplesse d’une règle n'est pas une raison pour nier son existence. A
défaut d’une règle pour délimiter d'une manière mathématique les zones,
«il demeure des règles et principes de droit à appliquer » (C.I.J. Recueil
1969, p. 46, par. 83).

L'idée défaitiste que la détermination des zones de juridiction sur les
pêcheries est une question de droit interne, qu’elle relève de la compétence
nationale de chaque Etat, est à rejeter. Elle est contraire au principe de la
liberté de la haute mer, principe qui est à la base de la déclaration préci-
tée de la Cour, selon laquelle la validité de la délimitation erga omnes
des espaces maritimes relève du droit international (C.J. Recueil 1951,
p. 132).

Laisser à l’arbitraire de chaque Etat la faculté d'établir sans contrôle les
limites des zones de pêche exclusive est contraire à l'esprit du droit inter-
national. Le principe de l'égalité des droits des peuples (Charte, art.
premier, par. 2) ne permet pas la création unilatérale de monopoles sur
des zones de la haute mer, aux dépens des autres Etats.

1 On a dit au sujet de cet arrêt qu'il «reconnaît implicitement la futilité qu'il y a à
chercher des règles uniformes pour fixer l'étendue des droits exclusifs de pêche dans
des situations à tous égards différentes ». L'auteur de ce commentaire conseille, pour la
solution des questions qui se posent en cette matière, d'essayer d'aboutir à un accord
«aussi raisonnable, équitable et pratique (expert) qu'il est humainement possible».
Johnston (Douglas), The International Law of Fisheries. Yale Univ. Press., 1965, p. 248.
La conclusion d’accords régionaux est également récommandée, voir Vigne, Le rôle des
intérêts économiques dans l'évolution du droit de la mer, Genève, 1971, p. 119.

97
97 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

Il est généralement admis, même par les pays latino-américains, que la
haute mer est mer libre et que les libertés de pêche sont une des quatre
libertés de Ja mer !.

La haute mer n'est pas res nullius que le premier occupant ou le plus
fort puisse s'approprier 2. Elle appartient à la communauté des peuples ou
à l'humanité. La haute mer est considérée res omnium communis, son
usage appartient également à tous les peuples. L’appropriation d’une
zone exclusive de pêche dans l’espace considéré jusqu'ici comme mer
libre revient à dépouiller d’autres peuples de leurs droits. L’élargissement
de sa juridiction sur la mer adjacente par l'Etat riverain suppose un
rétrécissement de la liberté de pêche des autres Etats — augmentation et
perte respective de pouvoirs qui appellent une justification juridique. De
tous temps, les Etats ont tâché de justifier d’une manière ou d’une autre
leurs prétentions. Il faut «quelque fin légitime » pour s'approprier une
chose commune, disait Vattel (Joc. cit. supra). M. Alvarez soutient la
thèse que les Etats peuvent modifier l'étendue de la mer territoriale «s’ils
indiquent des motifs suffisants pour justifier cette modification » (C.L.J.
Recueil 1951, opinion individuelle, p. 150) 4.

7. Je crois que le principe de la liberté de la haute mer conserve toute sa
valeur; mais il n’est pas en vigueur d’une manière isolée, il doit s'appliquer
conformément aux circonstances et aux convictions actuelles. Au temps
de Grotius et jusqu’à la fin de la seconde guerre mondiale, on pouvait le
formuler d’une manière absolue. Aujourd’hui fa réalité est tout autre et
oblige à le nuancer et à le mettre en harmonie avec d’autres principes
secondaires.

L'affaire devant la Cour exige que soit trouvée une solution juste à la
tension qui se manifeste entre le principe de la liberté de la haute mer en
matière de pêcheries et les tendances favorables à l'élargissement de la
zone de compétence des pays riverains. Mais à cette fin il faut tenir compte
de ce que la Cour n’a pas à décider une question générale et abstraite,

 

1 Principe consacré aux articles 1 et 2 de la Convention sur la haute mer (Genève,
1958). Cette convention énonce sur ce point des principes généraux de droit interna-
tional très antérieurs à sa formulation (C.1.J. Recueil 1969, p. 39, par. 65).

2 C'est, me semble-t-il, l'opinion commune. Sur la question de la nature de la haute
mer, voir Jenisch, Das Recht zur Vornahme militärischer Ubungen und Versuche auf
Hoher See in Friedenszeiten, Hambourg, 1970, p. 43-52.

3 La résolution 2749 (XXV) de l'Assemblée générale en date du 17 décembre 1970
fait référence en son paragraphe 1 à l'héritage commun de l'humanité. Sur l'idée des
zones de pêche comme “patrimoine de but» {Zweckvermügen), et citations y relatives,
voir Rojahn, Die Ansprüche, p. 171; sur les nations côtières comme «trustees» pour
la communauté internationale, voir la déclaration de Nixon du 23 mai 1970, citée par
Rojahn, «Zur zukünftigen», p. 425.

4 On trouvera des citations sur le critère du «raisonnable» dans Brownlie, p. 196,
215. Le Premier ministre d'Islande s'y réfère (mémoire de la République fédérale
d’AHemagne, quatrième partie, par. 58). Voir C.I.J. Recueil 1951, p. 131 (modéré et
raisonnable); C.1J. Recueil 1969, p. 52 et 54, par. 98 et 101 D) 3) (rapport raisonnable).
Mais le critère du raisonnable doit être déterminé d’une manière objective.

98
98 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

mais un différend entre deux pays, pour la solution duquel on doit con-
sidérer en tout premier lieu la situation et les relations des Parties.

La considération de «l’étroite dépendance de la mer territoriale à
l'égard du domaine terrestre » (C.J. Recueil 1951, p. 133) est aussi à la
base de l'étendue reconnue à la nouvelle zone de compétence en matière
de pêcheries. Mais l’établissement de la compétence sur les zones de
pêche doit se justifier par l’intérêt spécial de Etat côtier et par l'existence
de motifs permettant de lui reconnaître des droits préférentiels ou
prioritaires.

La conférence de 1958 a admis les notions d’ «intérêt spécial », de
«besoins prioritaires » et de «solution équitable » (Convention sur la pêche
et la conservation des ressources biologiques de la haute mer, art. 6;
Résolution sur les situations spéciales touchant les pêcheries côtières).
Elles ont une portée limitée à la conservation de la pêche et à la situation
des pays dont la population côtière dépend de la pêche. A la conférence de
1960, le Brésil, Cuba et PUruguay proposent un texte, dans lequel il est
dit que «l'Etat riverain a la faculté d’invoquer des droits de pêche priori-
taires dans toute zone de la haute mer adjacente à la zone de pêche
exclusive... »; ce projet obtient aussi pratiquement l’unanimité mais,
comme on l’a déjà dit, tombe avec la proposition du Canada et des
Etats-Unis.

Bien que ces notions ne soient pas consacrées dans une convention, et
malgré les restrictions avec lesquelles elles sont proposées, le fait est qu’il
leur arrive ce qui est arrivé aux proclamations du président Truman, elles
sont «le point de départ dans l'élaboration du droit positif» (C.J.
Recueil 1969, p. 32-33). Elles sont acceptées comme quelque chose de
naturel. On peut citer comme exemples de cette évolution la recomman-
dation de l American Bar Association d'août 1964 (Rés. L, b}) (cité par
Johnston, loc. cit., p. 252, note 346), le projet du Comité interaméricain de
1956, la déclaration de Nixon du 23 mai 1970 (citations dans Rojahn,
«Zur zukiinftigen», p. 412), et la proposition des Etats-Unis selon
Stevenson (loc. cit. p. 469-470). Dans la résolution 2750 C (XXV) de
l’Assemblée générale des Nations Unies (17 décembre 1970), où sont
fixés les thèmes dont la Conférence sur le droit de la mer devra traiter,
figure la question des droits préférentiels des Etats côtiers. Le Gouverne-
ment du Royaume-Uni «admet que la notion de droits de pêche pré-
férentiels de l'Etat riverain et l'esprit des propositions contenues
dans l’amendement des trois pays sont applicables, sont pertinents pour
le règlement du présent différend » (compte rendu du 29 mars 1974,
p. 16-17)1.

A côté de l'intérêt spécial et des droits préférentiels de l'Etat côtier, il
faut tenir compte des droits historiques des pays intéressés à la pêche en
haute mer. L’acquisition de droits sur la mer par prescription n’est pas
admise, mais un long usage doit être respecté et pour les mêmes raisons

1 Voir aussi le compte rendu du 25 mars 1974, p. 82-83.
99
99 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

que les intérêts de l'Etat riverain. Il est contraire au sentiment de la
justice de méconnaître des situations établies depuis des années, les
investissements de capitaux, l'établissement d’industries, le besoin de
protéines des populations et surtout la confiance née du respect du statu
quo concernant l’usage de la haute mer comme chose commune.

8. La difficulté à vaincre pour harmoniser les intérêts n’est pas insur-
montable. Cette possibilité pratique de délimiter les droits est bien dé-
montrée par exemple dans les négociations ayant pour but de fixer les
contingents de pêche des différents pays dans l'Atlantique du nord-ouest et
les accords en ce qui concerne les pêcheries de la région des îles Féroé
(compte rendu du 29 mars 1974, p. 48-55).

La conduite des parties découle d’une reconnaissance de leurs intérêts
respectifs. L'examen des notes de 1961 et des documents qui les com-
plètent (résolutions de 1948 et de 1959) montre que le droit de déclarer
unilatéralement un élargissement de compétence — droit que l'Islande
s'est réservé — n’est pas un droit absolu. Il a besoin de justification.
L’élargissement est prévu pour le cas où il deviendrait nécessaire pour des
raisons tenant aussi bien à la conservation des pêcheries qu’aux besoins
du peuple islandais. Cette réserve a été acceptée par le demandeur.
L'Islande pour sa part a reconnu tacitement les droits historiques du
demandeur en 1961 et en 1972. Il y a donc, reconnaissance mutuelle des
droits préférentiels et des droits historiques qui coïncide avec les tendances
actuelles de la pratique et les desiderata de la doctrine.

La Cour, dans les affaires du Plateau continental de la mer du Nord, était
dans une situation en partie analogue à la situation actuelle, faute de
trouver une règle mathématique à appliquer à la délimitation des zones
limitrophes du plateau. De ce que l’on nie que la règle de l’équidistance
soit une règle de droit, il ne s’ensuit pas qu'il s’agit de trouver une «autre
règle unique équivalente». A défaut d’une règle unique permettant
de délimiter des zones, la Cour a dit qu’«il demeure » tout de même
«des règles et principes de droit à appliquer » (C./.J. Recueil 1969, p. 46,
par. 83).

L'Assemblée générale, en décidant de convoquer la Conférence sur le
droit de la mer, a dit que son but serait «l'établissement d’un régime in-
ternational équitable » (résolution 2750 C (XXV) du 17 décembre 1970).
La Cour applique « des principes équitables » qui «sur la base de préceptes
très généraux de justice et de bonne foi » mènent à de véritables règles de
droit.

«Il ne s’agit pas d’appliquer l'équité simplement comme une repré-
sentation de la justice abstraite, mais d'appliquer une règle de droit
prescrivant le recours à des principes équitables conformément aux
idées qui ont toujours inspiré le développement du régime juridique
du plateau continental en la matière. » (ibid., p. 46-47, par. 85).

Il n’est pas nécessaire de démontrer, preuves à l’appui, ce qui relève de
100
100 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

la connaissance générale et est admis par tous, à savoir les changements
intervenus dans les techniques de pêche, le risque de raréfaction des
poissons qui s’ensuit et les besoins grandissants de protéines des popula-
tions toujours plus nombreuses.

9, On ne peut cacher qu’il est difficile de savoir comment les notions de
droits spéciaux, de droits préférentiels et de droits historiques peuvent
être englobées dans une des sources du droit international. Il n’est pas
facile de prouver l’existence d’une pratique générale acceptée comme
étant le droit, et ces notions ne semblent pas non plus faire partie des
principes généraux de droit reconnus par les nations civilisées. Mais il
paraît possible de surmonter la difficulté qui résulte de la rédaction mal-
heureuse de l’article 38 du Statut à l’aide de la doctrine des auteurs les
plus qualifiés. On ne saurait dissocier d’une manière tranchante le droit
coutumier et les principes de droit. On peut voir comment, à l’origine de
la doctrine moderne, dans l’école historique à laquelle la science juri-
dique actuelle doit les fondements de la théorie sur la coutume, ils sont
étroitement unis. Savigny nous apprend que la pratique (les usages) n’est
pas le fondement du droit coutumier, mais qu’elle est le signe au moyen
duquel connaître existence d’une coutume. La coutume est produite par
la communauté des convictions, non par la volonté des hommes, dont
les actes ne font que manifester cette communauté d’idées !. Observation
toujours utile. Pour s'imposer comme règle juridique, la conviction
générale (opinio communis) n’a pas à remplir toutes les conditions néces-
saires à la naissance d’une coutume. C'est ce qui explique la valeur de
l’opinio juris, et qu’elle donne à un acte unique la possibilité de devenir
«le point de départ dans l'élaboration du droit positif» (C.J. Recueil
1969, p. 32-33).

V. LES QUESTIONS DE PROCÉDURE

La Cour se trouve aussi devant des questions difficiles de procédure.
La Cour doit-elle se borner à adjuger ou non les conclusions du deman-
deur ou bien doit-elle essayer d’y faire droit, en décidant la question de
l’élargissement ?

La première difficulté consiste à vérifier le sens de la clause compromis-
soire. La Cour a examiné ses antécédents et sa signification dans son
arrêt sur la compétence du 2 février 1973. Selon les documents connus de
la Cour, l'Islande ne voulait pas être liée définitivement et pour toujours
par la limite des 12 milles; elle tenait à garder toute liberté d'étendre sa
juridiction sur les pêcheries et de mettre en œuvre la résolution de
PAlthing de 1959 d’une manière unilatérale. Le Royaume-Uni se montrait

1 Savigny, System des heutigen rômischen Rechts (1840), I, par. 12 et 18. Puchta,
Pandekten, p. 19, par. 12, 5° éd., 1850; Cursus der Institutionen, I, p. 18 et 19, par. 13,
9° éd., 1881. La Cour parle des usages acceptés comme exprimant des principes de
droit, C.P.J.I. série À no 10 (1927), p. 18.

101
101 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

prêt à accepter la réserve par l'Islande de cette faculté de mettre en
œuvre la résolution de l’Althing mais à la condition que l'élargissement
soit conforme à un accord international consacrant une règle de droit
international généralement acceptée en ce qui concerne les limites de
pêche ou bien soit conforme à une règle de droit international résultant
du consentement général qui autoriserait cet élargissement (mémoire du
Royaume-Uni sur la compétence, par. 29).

Les deux Parties ont soutenu leurs positions avec ténacité. La formule
proposée par le Royaume-Uni pouvait apparaître comme réservant un
droit de veto face à toute tentative future d’élargissement; l'opposition du
Royaume-Uni suffirait à empêcher la naissance d’un nouveau droit
coutumier général permettant une nouvelle extension. L'Islande de son
côté avait tout intérêt à garder sa liberté d'élargir sa zone de pêche et ainsi
de pouvoir profiter du moment prévisible où la tendance favorable à
l'élargissement de la juridiction des Etats riverains en matière de pêche
aurait acquis assez de force dans l'opinion générale — et elle préférait
l'arbitrage à la juridiction de la Cour.

L’impossibilité d'accorder des points de vue si contraires a abouti à la
formule neutre de la clause compromissoire sur laquelle les Parties se
sont entendues: «au cas où surgirait un différend en la matière [celle de
l'élargissement] la question sera portée à la demande de l’une ou de
l'autre partie devant la Cour internationale de Justice » (dans le texte
anglais: «in case of a dispute in relation to such extension, the matter
shall, at the request of either party, be referred to the International Court
of Justice »).

La formule adoptée est le résultat d’un compromis; aucune des deux
parties n’est parvenue à faire imposer sa thèse mais la lettre et le but de la
clause semblent clairs: la Cour se voit confier la mission de trouver une
solution au différend que l’on peut craindre quant à l'élargissement de la
zone de pêche.

On peut tout de même avoir des doutes sur l'interprétation de la clause.
Limite-t-elle la tâche de la Cour à dire si l'élargissement opéré par l'Is-
lande est ou non en accord avec le droit? La mission de la Cour est-elle de
résoudre le différend en disant jusqu'où et à quelles conditions l’élargis-
sement est conforme au droit? Dans la seconde hypothèse, la Cour serait
amenée à examiner la nature de l'élargissement prévu dans les notes de
1961 par rapport à la résolution de l’Althing de 1959 et à la loi de 1948
— c'est-à-dire à tenir compte de la situation spéciale de l'Islande et de ses
droits prioritaires sur le plateau continental.

Dans une opinion individuelle, sir Gerald Fitzmaurice a dit: «La
question de la conservation est donc sans rapport avec le problème
juridictionnel dont la Cour est saisie et qui concerne sa compétence pour
trancher un différend résultant de la prétention émise par l'Islande de
proclamer unilatéralement sa juridiction exclusive, en matière de pêche,
sur une zone s'étendant autour de ses côtes jusqu’à une distance de

102
102 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

50 milles marins, » (C.L.J. Recueil 1973, p. 26-27.) Ces mots, me semble-t-il,
doivent être interprétés par rapport à l’arrêt sur la compétence de la
Cour et non par rapport à la phase de la procédure sur le fond. La Cour,
dans le même arrêt, a dit qu’elle «s’abstiendra non seulement d'exprimer
une opinion sur des points de fond, mais aussi de se prononcer d’une
manière qui pourrait préjuger ou paraître préjuger toute décision qu’elle
pourrait rendre sur le fond » (ibid., p. 7, par. 11).

Il convient tout de même de noter que, dans le même arrêt, la Cour
rappelle que, dans son ordonnance du 17 août 1972, elle a reconnu
l’exceptionnelie dépendance de l'Islande, à l’égard de ses pêcheries et
relevé que «de ce point de vue, il faut tenir compte de la nécessité de la
conservation des stocks de poisson dans la région de l'Islande » (C.J.
Recueil 1973, p. 20, par. 41, citant C.1.J. Recueil 1972, p. 16 et 17).

«Le sens des termes «élargissement de la juridiction sur les pêcheries »
qui figurent dans la clause compromissoire doit être recherché dans le
contexte de cette résolution de l’Althing [de 1959] et du libellé complet
de l'échange de notes de 1961 » (C.Z.J. Recueil 1973, p. 8, par. 14). Il ne
semble pas qu'il faille restreindre la compétence de la Cour à répondre
par oui ou par non à la demande qui lui est adressée de dire que l’élargis-
sement est contraire au droit international en vigueur. La question étant
portée devant la Cour, celle-ci doit connaître de la question (the matter)
dans son ensemble et non pas en partie. Dès lors que la Cour s’est
déclarée compétente dans son arrêt, elle ne doit pas laisser ouvert le
différend. Elle doit chercher une solution à la question de l’élargissement,
et cela en accord avec les directives que l’on peut déduire des notes de
1961 et des principes de droit. Cette solution pourra bien consister à dire
jusqu’à quel point l’élargissement est conforme au droit et comment il
doit être corrigé ou rectifié, pour être juste et équitable.

La manière habile dont le demandeur a rédigé ses conclusions a mis la
Cour devant un autre problème de droit procédural. Doit-elle se borner à
répondre aux demandes exprimées dans la requête? Un tribunal de droit
interne serait en difficulté vu la règle lui interdisant de juger ultra petita.
Mais la fonction de la Cour est de nature plus ample et n’est pas restreinte
par des motifs de pure forme. La Cour n'est pas liée par les règles étroites
de la litis contestatio, spécialement quand le défendeur fait défaut.

La compétence de la Cour résulte de l’échange de notes de 1961 et non
pas seulement de la volonté du demandeur. La clause compromissoire
permet de porter la question de l'élargissement devant la Cour pour
qu’elle accomplisse sa fonction d’organe judiciaire principal des Nations
Unies. La Cour a pour fonction de chercher /a solution au différend dont
elle est saisie (Charte, art. 33 et 95), et de contribuer ainsi au règlement
pacifique des différends entre Etats. Une partie, l’autre faisant défaut,
n’a pas le pouvoir de rétrécir le rôle de la Cour.

103
103 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

VI. LA SOLUTION EQUITABLE

La Cour a-t-elle la possibilité de trouver par elle-même une solution
équitable? Est-il préférable qu’elle indique des directives pour que les
Parties arrivent à un accord équitable?

La Cour a la possibilité, il me semble, de prendre l'initiative et d’exa-
miner d’office les données de fait de l’espéce. En rendant des ordonnances
pour la direction du procés, elle peut confier des investigations, une en-
quête ou des expertises à des personnes ou commissions qualifiées, avant
ou aprés la phase orale (Statut, art. 48 et 50). Munie de ces renseigne-
ments, la Cour pourrait mettre en balance les intéréts en jeu et décider
selon des principes d’équité !. Cette procédure n’a pas été suivie par la
Cour en 1969 et ne semble pas prudente aujourd’hui. L’Eslande persiste à
refuser d’aider la Cour en faisant défaut et les Parties ou bien sont en
train de négocier ou bien ont exprimé l'intention de négocier.

Il faut suivre l'exemple de l'arrêt de 1969. Plusieurs raisons poussent à
le faire. La loi islandaise de 1948 réserve expressément les accords avec
d’autres pays auxquels l'Islande est ou pourrait devenir partie. Dans la
résolution adoptée par l’Althing le 15 février 1972 il est dit que les
efforts tendant à résoudre les problèmes soulevés par l'élargissement
seront poursuivis au moyen de négociations avec le Royaume-Uni
et la République fédérale. L’accord du 13 novembre 1973 entre le
Royaume-Uni et l'Islande exprime l'espoir qu’il sera mis fin au différend
par une entente avant l'expiration des deux ans (le 13 novembre 1975).
Le Gouvernement de la République fédérale, de son côté, a dit que la
Cour ne peut pas se muer en législateur et définir les meilleures méthodes
de gestion des ressources de la pêche dans les océans, et il ajoute:

«La Cour peut cependant se montrer disposée, et cela entrerait
certainement dans le cadre des fonctions judiciaires qui lui incom-
beront lorsqu'elle statuera sur le différend entre les Parties, à donner
à celles-ci certaines directives au sujet des principes dont elles
devraient s'inspirer pour négocier la méthode la plus équitable de
gestion des ressources de la pêche en haute mer autour de l'Islande. »
(Mémoire de la République fédérale, quatrième partie, par. 149.)

En 1969 la Cour a dit qu’«en matière de délimitation» il y a des
«notions juridiques de base » et que

«ces principes sont que la délimitation doit être l’objet d’un accord
entre les Etats intéressés et que cet accord doit se réaliser selon des
principes équitables. Il s'agit là, sur la base de préceptes très généraux
de justice et de bonne foi, de véritables règles de droit en matière de

| La Cour a estimé opportun de soumettre à une expertise certaines estimations et
chiffres d'une nature technique (Détroit de Corfou, C.J. Recueil 1949, p. 237), VAI-
banie faisant défaut. Mais les circonstances étaient tout autres.

104
104 COMPÉTENCE PÊCHERIES (OP. IND. DE CASTRO)

délimitation des plateaux continentaux limitrophes » (C.I.J. Recueil
1969, p. 46-47, par. 85).

Pour l'affaire portée devant la Cour, on ne trouve aucune règle mathé-
matique permettant de délimiter la zone de compétence exclusive en
matière de pêcheries, mais il faut relever l'existence de directives pour
arriver à une délimitation équitable. On reconnaît l’intérêt spécial de
l'Islande à ce que soient adoptées des mesures pour la conservation du
poisson dans la zone de son plateau continental et à ce qu’il soit tenu
compte par priorité des besoins de sa population et de son industrie.
D'un autre côté, il faut harmoniser autant que possible ces droits avec les
intérêts ou droits historiques du demandeur. Il faudra considérer les
possibilités réelles de capture de chaque partie sans qu’il en résulte un
péril d’épuisement pour la pêche. On devra donc prévoir des zones
réservées, des pourcentages de prises, une limitation du nombre des
bateaux, les catégories de bateaux permis, la taille des filets, les époques de
pêche, la période de transition, la révision périodique des accords, etc.

La Cour peut, suivant la méthode de l'arrêt de 1969, décider que les
Parties sont tenues de poursuivre des négociations de telle sorte «que,
dans le cas d’espèce et compte tenu de toutes les circonstances, des prin-
cipes équitables soient appliqués » (C.Z.J. Recueil 1969, p. 47, par. 85).
Obligation de négocier qui «n’est pas seulement d’entamer des négocia-
tions, mais encore de les poursuivre autant que possible en vue d’arriver à
des accords » (C.P.J.I. série A/B n° 42, 1931, p. 116 — formule que la Cour
a fait sienne dans C./.J. Recueil 1969, p. 48, par. 87).

«Comme l’a dit la Cour permanente de Justice internationale dans
son ordonnance du 19 août 1929 en l'affaire des Zones franches de la
Haute-Savoie et du Pays de Gex, le règlement judiciaire des conflits
internationaux «n’est qu'un succédané au règlement direct et amiable
de ces conflits entre les parties » (C.P.J.I. série À n° 22,p. 13). (CLS.
Recueil 1969, p. 47, par. 87.)

VIT. LES CONCLUSIONS

Je me permets d'ajouter que, dans l'arrêt, il aurait été bon de relever les
points suivants. L’élargissement décidé par l'Islande en 1972, dans la
mesure Où il visait à mettre en œuvre la résolution de l’Althing de 1959,
n'était pas en soi invalide envers le Royaume-Uni. Etait par contre
invalide la déclaration de l'Islande de considérer comme caduc l'accord
de 1961 car c’est la validité de cet accord qui donnait à l'Islande le pouvoir
de mettre en œuvre la résolution de 1959. Une fois le différend porté
devant la Cour, c’est à la Cour de statuer sur la validité de l'élargissement.
Elle est tenue de le faire en prenant en considération l’accord de 1961
liant les parties et les principes du droit de la mer. C’est à cet effet que la
Cour devra donner des directives pour fixer les conditions dans lesquelles
Pélargissement doit être considéré comme justifié en droit.

(Signé) F. DE CASTRO.
105
